Citation Nr: 0901020	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  08-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, to include both the cervical and lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The veteran had active service from January 1969 to January 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, that denied the benefit sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2008.  A 
transcript of that proceeding is of record. 


FINDING OF FACT

Degenerative disc disease shown following separation from 
service is not causally or etiologically related to active 
service. 


CONCLUSION OF LAW

Degenerative disc disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated May 2006, 
June 2006 and March 2008.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the veteran's appeal.

The veteran contends that he is entitled to service 
connection for degenerative disc disease of both the lumbar 
and cervical spine.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's service treatment records do not show any 
diagnosis of or treatment for any type of back condition.  
Service treatment records do note an incident that the 
veteran claims contributed to his back condition, but make no 
mention of any back problems associated with that event.  
Additionally, the veteran's separation examination shows a 
normal spine examination.

Private treatment records do not indicate any back problems 
prior to late 2004, approximately 32 years after service.  
The veteran has submitted numerous private treatment records 
and VA examination reports indicating severe back conditions 
of both the lumbar and cervical spine.

While the veteran has undergone several VA examinations, the 
Board notes that the veteran has not been scheduled for a VA 
examination to determine whether his back conditions are 
related to his service.  Pursuant to 38 C.F.R. § 3.159(c)(4), 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  

While there is competent evidence of degenerative disc 
disease of both the cervical and lumbar spine, there is no 
evidence of record (other than the veteran's lay assertions) 
showing that his back conditions are related to service.  
Although the veteran has sincerely contended that his back 
conditions are due to service, his lay statements alone are 
not competent to support a finding on a medical question 
(such as etiology) requiring special experience of special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that the service treatment records 
show no complaints or finding pertaining to or suggestive of 
any back condition.  Although post-service treatment records, 
including VA records, do show treatment for upper and lower 
back conditions, these records are from many years after the 
veteran's discharge from service.  Thus under pertinent VA 
regulations, the veteran's contentions alone are an 
insufficient basis for a medical examination to be obtained.

As stated, a claimant is responsible for supporting a claim 
for benefits under laws administered by the VA, and the 
veteran was clearly advised of the need to submit medical 
evidence demonstrating not only the presence of the claimed 
back conditions, but also a nexus or relationship between 
those conditions and service.  The veteran has failed to do 
so.  The veteran obviously believes that his current 
conditions are a result of service, but he has presented no 
corroborating medical evidence supporting this claim.  The 
veteran, as a lay person, lacks appropriate medical training 
and is therefore not competent to provide a probative opinion 
on a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997). 

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for degenerative disc disease, to include both the 
cervical and lumbar spine.  In the absence of a current 
disability related to service by competent medical evidence, 
a grant of service connection is clearly not supportable.  
Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board concludes that service connection for 
degenerative disc disease, including both the cervical and 
lumbar spine, is not established. 


ORDER

Service connection for degenerative disc disease, including 
both the cervical and lumbar spine, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


